DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 18 April 2022 in reference to application 16/866,280.  Claims 1-7, 9-22, 25-29, 31, and 32 are pending and have been examined.

Response to Amendment
The amendment filed 18 April 2022 has been accepted and considered in this office action.  Claims 1-7, 10, 13-22, 25, 26, 28, 29, 31, and 32 have been amended, and claims 8, 23, 24, and 30 cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 April 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-22, 25-29, 31, and 32 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Johansson teaches an encoder apparatus (abstract) comprising: 
a plurality of frequency domain, FD, encoder tools for encoding an information signal, the information signal presenting a plurality of frames (0053-55, ACELP, MDCT, DTX coding cores, each of which require signals to be converted to frequency domain); and  
5an encoder bandwidth detector and controller configured to select a bandwidth for at least a subgroup of the plurality of FD encoder tools (0052 bandwidth detection and encoding mode selection and switching), the subgroup comprising less FD encoder tools than the plurality of FD encoder tools (0052, only one encoding core of the different cores selected), on the basis of information signal characteristics so that at least one of the FD encoder tools of the subgroup comprises a different bandwidth with respect to at least one of the FD encoder tools which are not in the subgroup (0052 encoding cores are selected based on the bandwidth of the incoming signal, and each core is used for different bandwidths.).
However the prior art of record does not teach or fairly suggest the limitations of “wherein at least one FD encoder tool of the subgroup is a temporal noise shaping (TNS) tool, wherein at least one FD encoder tool which is not in the subgroup is connected upstream to the TNS tool and is chosen between a linear predictive coding (LPC) based spectral shaper and a spectral noise shaping (SNS) tool, and wherein the at least one FD encoder tool which is not in the subgroup is configured to operate at a full bandwidth or at a bandwidth broader than the selected bandwidth” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.
Claims 2-7 and 9-15 depend on and further limit claim 1 and there are allowable as well.

Consider claim 16, the prior art of record does not specifically teach the limitations “ wherein the at least one energy estimation is performed as: 
    PNG
    media_image1.png
    83
    536
    media_image1.png
    Greyscale
  15where X(k) are the MDCT or MDST or FD coefficients, NB is the number of bands and Ifs(n) are the indices associated to the band” when combined with each and every other limitations of the claim, the base claim, and intervening claims.  Therefore claim 16 is allowable.

Consider claim 17, the prior art of record does not specifically teach “further comprising a TNS tool configured to perform a filtering operation comprising the calculation of the filtering operation: for each k = 0..8  
    PNG
    media_image2.png
    79
    725
    media_image2.png
    Greyscale
 58Attorney Docket No. PJK5283878 with 
    PNG
    media_image3.png
    44
    220
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    76
    380
    media_image4.png
    Greyscale
 5where X(k) are the MDCT or MDST or FD coefficients, sub_start(f, s) and sub_stop(f, s) are associated to the particular bandwidth as detected by the encoder bandwidth detector and controller” when combined with each and every other limitations of the claim, the base claim, and intervening claims.  Therefore claim 17 is allowable.

Consider claim 18, the prior art of record does not specifically teach “further comprising a noise estimator configured to estimate a noise level using 
    PNG
    media_image5.png
    80
    591
    media_image5.png
    Greyscale
where gg refers to the global gain, INF(k) to the identification of the spectral lines on which the noise level is to be estimated, and Xf(k) is the signal” when combined with each and every other limitations of the claim, the base claim, and intervening claims.  Therefore claim 18 is allowable.

Consider claim 19, Johansson teaches a decoder apparatus comprising a plurality of FD decoder tools for decoding an information signal encoded in a bitstream (abstract, figure 3, decoding cores 311-314), wherein:  15
the FD decoder tools are divided: 
- in a subgroup comprising at least one FD decoder tool (0057, decoder works in same manner is encoder, 0052 encoding cores are selected based on the bandwidth of the incoming signal, and each core is used for different bandwidths.);
 - in remaining FD decoder tools comprising at least one FD decoder tool (0057, decoder works in same manner is encoder, 0052 encoding cores are selected based on the bandwidth of the incoming signal, and each core is used for different bandwidths.); 
wherein the decoder apparatus is configured so that at least one of the plurality of decoder tools of the subgroup performs signal processing a different bandwidth with respect to at least 20one of the remaining FD decoder tools of the plurality of decoder tools (0057, decoder works in same manner is encoder, 0052 encoding cores are selected based on the bandwidth of the incoming signal, and each core is used for different bandwidths).
	However the prior art of record does not teach or fairly suggest the limitations of “the subgroup comprising a temporal noise shape (TNS) decoder; and remaining FD decoder tools comprising at least one FD decoder tool which includes a spectral noise shaping (SNS) tool, and an MDCT or MDST shaping tool, downstream to the TNS decoder. wherein the decoder apparatus is configured to control a bandwidth of the at least one FD decoder tool in the subgroup between a first bandwidth common to the remaining FD decoder tools and a second bandwidth different from the first bandwidth, wherein the first bandwidth is a full bandwidth or a bandwidth broader than the second bandwidth” when combined with each and every other limitation of the claim.  Therefore claim 19 is allowable.

Claims 20-22 and 25-27 depend on and further limit claim 19 and therefore are allowable as well.

Consider claim 28, the prior art of record does not specifically teach “further comprising a noise filling tool configured to 5apply a noise level using indices given by 
    PNG
    media_image6.png
    49
    798
    media_image6.png
    Greyscale
where bwstOP is achieved on the basis of bandwidth information in the bitstream” when combined with each and every other limitations of the claim, the base claim, and intervening claims.  Therefore claim 28 is allowable.

Consider claim 29, the prior art of record does not specifically teach “further comprising a TNS decoder configured to perform: 
    PNG
    media_image7.png
    22
    755
    media_image7.png
    Greyscale
 for f = 0 to num_tns_filters-1 do 
 
    PNG
    media_image8.png
    221
    564
    media_image8.png
    Greyscale

 where X(n) is the output of the TNS decoder and X(n) is the intput of the TNS decoder, num_tns_filters, start_freq, stop_freq are achieved on the basis of bandwidth information (39a) 20in the bitstream.” when combined with each and every other limitations of the claim, the base claim, and intervening claims.  Therefore claim 29 is allowable.

Consider claim 31, Johansson teaches a method for encoding an information signal according to at least a plurality of operations in the frequency domain, FD, (abstract) the method comprising:  61Attorney Docket No. PJK5283878
selecting a bandwidth for a subgroup of FD operations (0052 bandwidth detection and encoding mode selection and switching); 
performing first signal processing operations at the bandwidth for the subgroup of FD operations (0052, only one encoding core of the different cores selected); 
performing second signal processing operations at a different bandwidth for FD 5operations which are not in the subgroup (0052 encoding cores are selected based on the bandwidth of the incoming signal, and each core is used for different bandwidths.).
However, the prior art of record does not teach or fairly suggest the limitations of “the FD operations which are not in the subgroup including at least one of a linear predictive coding (LPC) based spectral shaping operation and a spectral noise shaping (SNS) operation, wherein the different bandwidth is a full bandwidth or a bandwidth broader than the selected bandwidth” when combined with each and every other limitation of the claim.  Therefore claim 31 is allowable. 

Consider claim 32, Johansson teaches A method for decoding a bitstream with an information signal and control data, the method comprising a plurality of signal processing operations in the frequency domain, FD, (abstract) the method comprising: 
choosing a bandwidth selection for a subgroup of FD operations on the basis of the 10control data (0052 bandwidth detection and encoding mode selection and switching, 0057, decoder works in mirror as encoder); 
performing first signal processing operations at the bandwidth for the subgroup of FD operations (0052, only one encoding core of the different cores selected, 0057, decoder works in mirror as encoder); 
performing second signal processing operations at a different bandwidth for FD operations which are not in the subgroup (0052 encoding cores are selected based on the bandwidth of the incoming signal, and each core is used for different bandwidths, 0057, decoder works in mirror as encoder).
However, the prior art of record does not teach or fairly suggest the limitations of “downstream, performing second signal processing operations at a different bandwidth for FD operations which are not in the subgroup, wherein FD operations of the subgroup are at a bandwidth which is a full bandwidth or a broader bandwidth than the selected bandwidth.” when combined with each and every other limitation of the claim.  Therefore claim 32 is allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655